Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered January 8, 1992, convicting him of sexual abuse in the first degree, endangering the welfare of a child and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the verdict convicting him of sexual abuse in the first degree and endangering the welfare of a child was against the weight of the evidence (see, CPL 470.15 [5]). Issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v White, 198 AD2d 388; People v Kennedy, 185 AD2d 364). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Tardbania, 72 NY2d 852; People v Adams, 194 AD2d 680; People v Ashe, 166 AD2d 655) or without merit. Lawrence, J. P., Ritter, Hart and Krausman, JJ., concur.